Case 1:19-cv-01984-RML Document17 Filed 05/24/19 Page 1 of 4 PagelD #: 297

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DEVANDER SINGH, Civil Action No. :

Plaintiff, 1:19-CV-01984-JBW-RML
-against-
Plaintiff’s Demand for Trial

RONALD POLES, by Jury
PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,

Defendants.

 

COUNSELORS:

PLEASE TAKE NOTICE that, pursuant to Rules 38(b) and 81(c) (3) of the Federal Rules

of Civil Procedure, the plaintiff hereby demands a trial by jury, of all issues triable to a jury, in the

above-entitled action.

Dated: South Richmond Hill, New York >
May 24, 2019 LA

Stephen A.Skor, Esq. (1027)
114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419
SKORLAW@GMAIL.COM
(718) 850-6992

   

 

To:

Clerk of the Court

United States District Court- Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York, 11201
Case 1:19-cv-01984-RML Document 17 Filed 05/24/19 Page 2 of 4 PagelD #: 298

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

Tel: 516-281-9800
Case 1:19-cv-01984-RML Document 17 Filed 05/24/19 Page 3 of 4 PagelD #: 299

AFFIDAVIT OF SERVICE

STATE OF NEW YORK,
COUNTY OF QUEENS ss.:

YETIRA SMITH, being duly sworn, deposes and says:

That deponent is not a party to this action, is over the age of 18 years and resides in the
County of Nassau in the State of New York.

That on May 24, 2019, deponent served the within PLAINTIFF’S DEMAND FOR
TRIAL BY JURY upon:

Clerk of the Court

United States District Court- Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York, 11201

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

Tel: 516-281-9800

by depositing a true copy of the same securely enclosed in a postpaid wrapper in a Post
Office Box regularly maintained by. the United States Government directed to the above

 

 

 

Notary Public

 

STEPHEN 4 SKOR
Notary Public, State of New York
No. O2SKS316384
Qualified in Queens County
Commission Expires December 22, 20%

 

 

 
Case 1:19-cv-01984-RML Document 17 Filed 05/24/19 Page 4 of 4 PagelD #: 300

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
1:19-CV-01984-JBW-RML

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DEVANDER SINGH,

Plaintiff,
-against-

RONALD POLES,

PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,

Defendants.

 

 

 

PLAINTIFF’S DEMAND FOR TRIAL BY JURY

 

 

STEPHEN A. SKOR, ESQ.
ATTORNEY FOR PLAINTIFF
114-08 101 AVENUE, 2" Floor
SOUTH RICHMOND HILL, NEW YORK 11419
TEL: 718-850-6992

Uo
